Case 1:18-cr-00134-KAM Document 21 Filed 10/23/18 Page 1 of 1 PagelD #: 84

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
APPLICATION AND |
_ ORDER OF EXCLUDABLE DELAY

wally | ey ome Warley.

\ Br Upiied States of Amara mi o defendant hereby jointly request that the time period from
\ ae i to) 25 , \ "be excluded from the computation of the time period within .

J ‘an information or indictment must be filed, or (CW)
) tialof the charges against defendant must commence. (XC)

 

(
(
- The parties seek the exclusion of the. foregoing period because

( ) they are engaged in plea negotiations, which they believe are likely to result in a disposition of this

case without trial, and they require an exclusion of time in order to focus efforts on plea negotiations without tlie risk
that they would nat, despite their diligence, ave reasonable time. for effective preparation. for trial ,

 

(1p they need additional time to prepare for trial due to the complexity of case, .
(po enlae vn yretiory falcee “

The defendant states that he/she has been fully advised by counsel of his/her rights guaranteed under the
Sixth Amendment to the Constitution; the Speedy Trial Act of 1974, 18 U.S.C. §§ 3161-74; the plan and rules of
this Court adopted pursuant to that Act; and Rule 50(b) of the Federal Rules of Criminal-Procedure. The defendant _
understands that he/she has a right to be tried before-ejury within a specified time not counting periods excluded.

Loa

For US. Atomey, ED.NY, -

   
 
 

 

The joint application of the United States ¢ America and the defendant having been heard at a proceeding
on the date below, the time period from 201 wt aw L
is hereby excluded in computing the time within which (_) an information or indictment must be filed
Taust commience. The Court finds that this exclusion of time serves the ends of justice and outweigh the interests of

¥

the public and the defendant in a speedy trial for the reasons discussed.on the record and because’ oY

  
  

an) given the reasonable likelihood ‘that ongoing. plea negotiations will result in 2 disposition of this case
without trial, the exclusion of time will allow all counsel to focus their efforts on plea negotiations without the risk -
that they would be denied the, reasonable time necessary for effective preparation for trial, taking into account the

__ exercise of due diligence.- . . ’ . _ 4
"(waa » ft iptint fer Lest! bel. pote Mating
‘SO ORDERED. ; oe vo BO oo
Dated: Broo yn, NY. - , > ™!, |
. ok 2F / 1 pO LUTPCL 4 ©

oo , United Stites holo Tudge

 
